DAVIDSON, Judge.
The conviction is for aggravated assault and battery. Appellants Johnnie Williams, alias Nigger Red, and H. N. Martin were assessed punishment at imprisonment in the county jail for 1 ⅜ years; Richard Jones was assessed 1 year’s imprisonment in the county jail; and Homer Skeeters was sentenced to serve 6 months in the county jail.
Since perfecting their appeal, these appellants have filed a written motion, duly verified, asking that their appeal be withdrawn. The motion is granted and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.